Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US 2015/0303597).
Regarding claim 1: He teaches an electronic device 100, 200 comprising: a connector 100; and a printed circuit board (e.g. not shown but discussed in Para. 0023), on which the connector is mounted (Para. 0023), wherein the connector 100 comprises: a nonconductive structure 2 comprising a plate (at 21; Fig. 2) comprising a first surface (at 25; Fig. 1) and a second surface 21 facing a side that is opposite to a side which the first surface faces (see Figs. 1-2), a first side wall (at 22; Fig. 5) that is perpendicular to the plate (e.g. perpendicular to the plate section along the bottom; see Figs. 5-6), a second side wall (at 23 to the left; Fig. 5) that is perpendicular to the first side wall and the plate (see Figs. 5-6), a third side wall (at 23 to the right; Fig. 5) that is perpendicular to the first side wall and the plate and is parallel to the second side wall (see Fig. 5), and a fourth side wall (e.g. wall opposite to the wall at 22; Fig. 5) that is perpendicular to the plate and is parallel to the first side wall (see Fig. 5), and having a recess 25 defined by the first surface of the plate, the first side wall, the second side wall, the third side wall, and the fourth side wall (see Figs. 5-6); a plurality of conductive terminals 6 coupled to the second side wall and the third side wall and electrically connected to the printed circuit board (see Figs. 1-2 and 1 (Para. 0027) configured to cover at least one surface of the first side wall or the fourth side wall (see Fig. 199), wherein the first side wall or the fourth side wall comprises a third surface (at 221; Fig. 5) defining the recess 25, a fourth surface (bottom left of 22; Fig. 5) facing a side that is opposite to a side which the third surface faces (see Fig. 1), a sixth surface (at 21; Fig. 6) defining a rear surface of the structure together with the second surface (see Figs. 5-6), and a fifth surface (top left of 22; Fig. 5) facing a side that is opposite to a side which the sixth surface faces (see Figs. 5-6), and wherein the metal plate 1 covers the third surface and the fifth surface (see Figs. 1-2).
Regarding claim 2: He teaches all the limitations of claim 1 and further teaches wherein the metal plate 1 further covers the fourth surface (see Figs. 1-2).
Regarding claim 3: He teaches all the limitations of claim 1 and further teaches wherein the first side wall or the fourth side wall further comprises a seventh surface and an eighth surface defining a side surface of the structure together with the fourth surface and disposed on opposite sides, and wherein the metal plate 1 covers the seventh surface or the eighth surface (e.g. see Fig. 1 for the metal plate 1 covering multiple surfaces).
Regarding claim 4: He teaches all the limitations of claim 1 and further teaches wherein the metal plate 1 further comprises a part 113 extending to the outside of the structure (see Figs. 1-2) and coupled to the printed circuit board (Para. 0035). 
Regarding claim 5: He teaches all the limitations of claim 1 and further teaches wherein the metal plate 1 further covers a portion of the first surface (see Figs. 1 and 5).  
Regarding claim 6: He teaches all the limitations of claim 1 and further teaches wherein the structure 2 further comprises a protrusion 24 disposed in the recess and surrounded by the first side wall, the second side wall, the third side wall, and the fourth side wall (Fig. 5), and wherein the protrusion 24 is disposed to be spaced apart from the first side wall, the second side wall, the third side wall, and the fourth side wall with a spacing space interposed the therebetween (see Fig. 5).  
Regarding claim 7: He teaches all the limitations of claim 6 and further teaches wherein the protrusion 24 comprises a seventh surface facing the third surface and an eighth surface facing a side that is opposite to a side which the second surface faces, and wherein the metal plate 1 covers the seventh surface and the eighth surface (see Fig. 1).  
Regarding claim 8: He teaches all the limitations of claim 7 and further teaches wherein the metal plate 1 further covers an area of the first surface that is between the seventh and the eighth surface (see Fig. 1 for the metal plate 1 covering multiple surfaces).  
Regarding claim 9: He teaches all the limitations of claim 6 and further teaches wherein the second side wall or the third side wall comprises a ninth surface defining the recess, a tenth surface facing a side that is opposite to a side which the ninth surface faces, a twelfth surface defining a rear surface of the structure together with the second surface, and an eleventh surface facing a side that is opposite to a side which the twelfth surface faces, and wherein the metal plate 1 covers the ninth surface and the eleventh surface (see Fig. 5 for the structure comprising multiple surfaces and the metal plate 1 covering a majority of the structure).  
Regarding claim 10: He teaches all the limitations of claim 1 and further teaches wherein the printed circuit board comprises a rigid printed circuit board or a flexible printed circuit board (Para. 0023).  
Regarding claim 11: He teaches all the limitations of claim 1 and further teaches wherein the metal plate 1 is electrically connected to the printed circuit board (Para. 0035). 
Regarding claim 12: He teaches all the limitations of claim 11 and further teaches wherein the metal plate 1 is utilized as an electrical path for transmitting electric power (Para. 0035).  
Regarding claim 13: He teaches all the limitations of claim 11 and further teaches wherein the metal plate 1 is electrically connected to a circuit related to a pull- down resistor or a pull-up resistor mounted on the printed circuit board (e.g. “so that a larger current, for example, a current up to about 15 A, may be transmitted, the capacity of transmitting current by the board-to-board connector is thus increased”; Para. 0035).  
Regarding claim 14: He teaches all the limitations of claim 1 and further teaches wherein the connector 100 comprises a header connector or a socket connector (see Fig. 1).  
Regarding claim 15: He teaches all the limitations of claim 1 and further teaches wherein the connector 100 is electrically connected to a display or a camera module included in the electronic device (Para. 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, focusing on connectors having a protrusion in the center and metal plates at the end covering a multiple of surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/OSCAR C JIMENEZ/Examiner, Art Unit 2833